EXHIBIT 32.1CERTIFICATION OF CHIEF EXECUTIVE OFFICERPURSUANT TO 18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the accompanying Quarterly Report on Form 10-Q of SolarWindow Technologies, Inc. for the fiscal quarter ending November 30, 2016, I, John Conklin, Chief Executive Officer and Chief Financial Officer of SolarWindow Technologies, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-Q for the fiscal quarter ending November 30, 2016, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2.The information contained in such Quarterly Report on Form 10-Q for the fiscal quarter ending November 30, 2016, fairly presents, in all material respects, the financial condition and results of operations of SolarWindow Technologies, Inc. Date: January 10, 2017By:/s/ John A. ConklinJohn A. ConklinChief Executive Officer,Chief Financial Officer and Director(Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer)
